Citation Nr: 1758584	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder manifested by shortness of breath and chest pain, also claimed as an undiagnosed illness, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty for training in the United States Air National Guard from April 1987 to July 1987 and on active duty in the United States Army from March 1988 to February 1992, to include service in Saudi Arabia, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the record.

In November 2012, September 2013, December 2015, and September 2017 the Board remanded the case for additional development and it now returns for further appellate review.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran's symptoms of shortness of breath and chest pain have been attributed to known clinical diagnoses of chronic obstructive pulmonary disease (COPD) and emphysema.

3.  COPD and emphysema are not shown to be causally or etiologically related to any disease, injury, or incident during service, and are not caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder manifested by shortness of breath and chest pain, diagnosed as COPD and emphysema, are not met.  38 U.S.C. §§ 1110, 1103, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the most recent Informal Hearing Presentation, the Veteran's representative notes that additional VA treatment records were associated with the file after the most recent addendum opinion was obtained in May 2017.  However, upon a review of such records, they are not relevant to the issue at hand and, as such, would not impact the reasoning underlying the conclusions contained in the May 2017 addendum opinion.  

While the Veteran alleged that a June 2013 VA examination is inadequate for adjudications purposes, which will be discussed herein, neither he nor his representative has alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran seeks service connection for shortness of breath and chest pain, which, as discussed herein, has been attributed to diagnoses of emphysema and COPD.  See July 2007 application for compensation.  He has alternately stated that his shortness of breath began in January 2007, (see July 2007 application); began following his running two 10k runs during service in Germany between 1988 and 1990, (see April 2012 Board hearing); and began following his use of a gas mask during training (see June 2013 examination).  The Veteran has also argued that his shortness of breath is due to smoking, which in turn was caused or aggravated by his service-connected PTSD.  See November 2016 Informal Hearing Presentation.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

However, service connection for a disability on the basis that it resulted from an injury or disease attributable to tobacco usage during service is prohibited.  38 U.S.C. § 1103.  Thus, direct service connection is not available for claims received after June 9, 1998, for disabilities or death attributed to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300.  However, service connection may be warranted for a disability related to use of tobacco products after service on a secondary basis if: (1) a service-connected disability caused the veteran to use tobacco products after service; and (2) the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  See VAOPGCPREC 6-2003.  Unlike the requirements for secondary service connection, a service-connected disability must have caused the tobacco use which brought about the disability under consideration; service connection based aggravation of tobacco use is unavailable.  See id.

Service connection may also be granted for a disability due to a qualifying chronic disability of a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War, provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In this case, the record reflects that the Veteran had service in the Southwest Asia Theater of Operations during the Persian Gulf War; however, his symptoms of shortness of breath and chest pain have been attributed to known clinical diagnoses of COPD and emphysema.  Therefore, 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 are inapplicable to his claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that service connection is not warranted under any of the Veteran's claimed theories of entitlement.  

While the Veteran has testified to seeking treatment for shortness of breath on multiple occasions during service, his service treatment records contain only a single record of an acute upper respiratory infection.  Such are otherwise silent for complaints, treatment, or diagnoses referable to respiratory symptomatology, to include shortness of breath, during active duty.  Furthermore, on the Veteran's separation report of medical history he denied having shortness of breath, chest pains, or asthma.

In June 2013, the Veteran underwent a VA respiratory examination where he reported that he started having problems breathing in the late 1980's following gas mask training.  He stated he would have shortness of breath, fatigue, and sweat with exercise.  He also stated that heat or being overheated brings on shortness of breath.  The Veteran reported experiencing chest pain and cramping with exercise, which resolved after a short rest.  He also indicated that he had ongoing problems with shortness of breath and a productive cough every morning.  He reported that he began smoking at age 15-16 and smoked half a pack per day.  The Veteran was diagnosed with emphysema and x-rays showing mild hyperinflation of lungs (consistent with COPD) were also noted.  The examiner noted complaints of chest pains with or without shortness of breath beginning in 2003, but found that they were occasional and intermittent.  The examiner opined that the Veteran's diagnosis of COPD was less likely than not related to service as there was no evidence in the service treatment records of respiratory issues while on active duty.  The examiner also noted that the Veteran had difficulty pinpointing the onset of his symptomatology during the examination, but service records showed he denied respiratory symptomatology at separation.   

An addendum opinion was received in February 2016 stated that the Veteran was appropriately evaluated in service and no evidence of COPD or other chronic respiratory disease or illness was found.  The Veteran had no respiratory complaints at the time of discharge as clearly documented by his own report of medical history at separation.  The examiner noted that the Veteran had a normal chest x-ray on discharge and, therefore, any respiratory complaints during active duty which the Veteran reported during his VA examination were considered transient life events not indicative of any chronic respiratory illness or as a precursor to later development of respiratory illness.  The examiner acknowledged the Veteran's complaints regarding the onset and continuity of symptomology since service, but explained that, while the Veteran subjectively feels his current symptoms link to those transient symptoms which he reported as intermittent shortness of breath and chest pains on active duty, the objective medical evidence does not support this assertion.  Rather, she found that the Veteran's chronic COPD is at least as likely as not a life event precipitated by chronic smoking, which is the leading risk factor to develop COPD.

In a final addendum opinion received in May 2017, the examiner opined that it was less likely than not that the Veteran's emphysema and COPD are caused or aggravated by his service-connected PTSD.  The examiner indicated that, with regard to the Veteran's claim that his PTSD caused him to smoke, which, in turn, caused him to develop his current respiratory disorder is disproved because the Veteran clearly and unmistakably (by the Veteran's own statements to the examiner at the 2013 examination) started to smoke at age 15 or 16, which pre-dates service as well as the exposure to PTSD stressors in 1990/1991 with the Persian Gulf War.  Furthermore, she reported that medical knowledge and literature do not show any link in PTSD as a nexus for emphysema/COPD.  With regard to aggravation, the examiner observed that medical knowledge and literature does not show evidence that PTSD worsens emphysema or COPD.  Smoking is a behavior, and even with PTSD, smoking cessation can be achieved with appropriate motivation and behavior modification on the part of the person who smokes.

Based on the foregoing, the Board finds that the evidence of record does not indicate an onset of emphysema or COPD during service.  The Veteran has reported experiencing shortness of breath and chest pains during service; however, his statements regarding the nature and onset of these symptoms have been inconsistent.  He reported seeking treatment for shortness of breath on multiple occasions, but such is not reflected in his service treatment records and he specifically denied having or having had shortness of breath at separation.   Moreover, the Veteran has stated that his smoking is due to his service-connected PTSD when in fact the Veteran began smoking prior to his in-service stressor event and prior to service altogether.  See February 1987 pre-induction pulmonary function study (noting a 2.5 pack year smoking history); June 2013 VA examination report (noting smoking began at age 15-16).  As such, the Board does not find the Veteran's contentions as to the onset of his symptoms to be credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence).  

Furthermore, a nexus has not been established between the Veteran's current respiratory condition and service.  In this regard, the VA examiner has explained that the Veteran's reported in-service complaints are inconsistent and not supported by the record, that his complaints of chest pain or shortness of breath since service have been intermittent and occasional and are not considered indicative of any chronic respiratory illness or as a precursor to a respiratory illness.  Rather, she found that the Veteran's respiratory condition is most likely related to smoking.

The Veteran has challenged the adequacy of the examination and opinions on the grounds that the examiner did not provide adequate reasoning for dismissing the appellant's competent and credible lay testimony.  However, the examiner has acknowledged the Veteran's statements and concluded that they were at odds with the objective evidence of record.  The Veteran also contends that the examiner is not competent in her assessment as her specialty is family medicine.  As noted in the previous Board remand, a VA medical examiner is presumed competent and the lack of specialization does not invalidate the competency of the examiner or her opinion on medical matters.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

In this regard, a VA examiner is presumed to have properly discharged his or her duties as a health professional in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  Indeed the Board finds that the opinions of record are based on a thorough review of the file and contain fully articulated and definitive conclusions supported by a reasoned analysis and are therefore afforded a high degree of probative value.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008).

Furthermore, there is no contradictory medical opinion of record and, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of COPD or emphysema.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Therefore, while the Veteran associates his current respiratory condition to service or to his service-connected PTSD, he is not considered medically qualified to address such matter.

Thus, the evidence of record shows that the Veteran's service-connected PTSD did not cause his use of tobacco products and the competent medical opinion of record is wholly against a finding that his current respiratory condition had its onset during service or is otherwise related to service or to his service-connected PTSD.  Thus, the requirements for service connection for a respiratory condition, to include emphysema or COPD, have not been satisfied.  38 C.F.R. §§ 3.300, 3.303, 3.310; VAOPGCPREC 6-03.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a respiratory disorder manifested by shortness of breath and chest pain, diagnosed as COPD and emphysema, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


